DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Accelerated Examination
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal 
Any payment of fees via EFS-Web must be accompanied by selection of a proper fee code.  An improper fee code may potentially delay processing of the application. Instructions on payment of fees via EFS-Web are available at http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.

Response to Arguments
	On page 7 of the Applicant’s Response, Applicant argues while Olivares teaches on-screen dials and slider bars, Olivares uses those on-screen devices to adjust a frequency or amplitude of a vibration or reciprocal motion. Olivares does not teach emulation of a motion shown in a video by mimicking a movement on screen with a controller. Further, Olivares does not allow for motion input data comprising two-dimensional motion, or a linear reciprocal motion with a rotation about the linear axis. 
The Examiner respectfully disagrees because Olivares discloses a system and method for composing function programming for adult toy operation in synchronization with video playback. Figure 3 illustrates a sample GUI for creating/editing subtitle programs for controlling toy devices. A control panel may be a GUI element for selecting available operational parameters. For example, these GUI elements may look like one or more knobs or sliders representing the operational parameters for each operational mode ([0043]). The operational modes/parameters are used to control an adult toy designed for tactile simulation and to set features such as speed, frequency, force, amplitude, radius of movement, etc. ([0002]-[0003]). These operational modes/parameters (also referred as functional programming) may be synchronized with the playback of a particular video providing the viewer an interactive experience ([0033]-[0034]). Thus, Olivares teaches receiving motion input data from a manually-operated on-screen movement annotator corresponding to a movement shown in the video (i.e., GUI including on-screen operational parameters synchronized with video playback), the motion input data comprising a two-dimensional motion (i.e., GUI sliders) that tracks a two-dimensional motion of the movement shown in the video over time (i.e., the video is two-dimensional and thus the GUI controls correspond to two-dimensional motion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Olivares, II et al. (US Pub. 2017/0366858) in view of Fang et al. (US Pub. 2014/0378759), herein referenced as Olivares and Fang, respectively.
Regarding claim 1, Olivares discloses “A system for creating synchronized video control data for sexual stimulation devices (Abstract, [0005]-[0010], Figs. 1, 3-6) comprising: 
a computing device comprising a memory, a processor, a non-volatile data storage device, and a display ([0056]-[0057], Figs. 1, 3, 5-7);
 a video annotation system comprising a first plurality of programming instructions stored in the memory and operating on the processor, wherein the first plurality of programming instructions, when operating on the processor ([0033], [0039], Figs. 1, 3, 5-7), causes the computing device to: display video content comprising depictions of sexual activity on the display ([0005]-[0010], Figs. 3, 5-6, i.e., video is displayed in user interface); 
receive motion input data from a manually-operated on-screen movement annotator corresponding to a movement shown in the video, the motion input data comprising a two-dimensional motion that tracks a two-dimensional motion of the  movement shown in the video over time and wherein each motion input datum is associated with a playback time of the video content ([0001], [0005]-[0010], [0033]-[0035], [0043]-[0045], Fig. 3, i.e., users annotate instructions designating operational modes and parameters for a toy device synchronized to video. In addition, the control 
store the motion input data as metadata associated with the video content...” (Abstract, [0005]-[0010], [0019], [0021], [0050], i.e., one or more commands may be annotated within the video file as metadata or as subtitle information).
Olivares fails to explicitly disclose “wherein the metadata represents an emulation of the identified movement shown in the video content.”
Fang teaches the technique of providing wherein the metadata represents an emulation of the identified movement shown in the video content ([0079], [0083], [0137], [0150]-[0151], i.e., generating an instruction for sexual stimulation device to provide interactive simulation). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the metadata represent an emulation of the identified movement shown in the video content as taught by Fang, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of enabling a more interactive scenario ([0005]).
	Regarding claim 2, Olivares discloses “a video synchronized device controller comprising a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second plurality of programming instructions, when operating on the processor, causes the computing device to: retrieve the video content and the metadata ([0005]-[0010], [0033]-[0035], Figs. 3, 5-6); 
convert the metadata to device control data, the device control data comprising a position of an electronically controllable moving part of a sexual stimulation device for 
display the video content; and as the video content is displayed, continuously determine a current playback time of the video content and transmit the device control data for that current playback time to the sexual stimulation device.” ([0001], [0005]-[0010], [0033]-[0035], Figs. 1, 3, 5-7, i.e., function programming for adult toy operation synchronized with the playback of a particular video).
Regarding claim 6, Olivares discloses “A method for creating synchronized video control data for sexual stimulation devices (Abstract, [0005]-[0010], Figs. 1, 3-6), comprising the steps of: displaying video content comprising depictions of sexual activity on a display ([0005]-[0010], Figs. 3, 5-6, i.e., video is displayed in user interface); 
receiving motion input data from a manually-operated on-screen movement annotator corresponding to a movement shown in the video, the motion input data comprising two-dimensional motion that tracks a two-dimensional motion of the movement shown in the video over time and wherein each motion input datum is associated with a playback time of the video content ([0001], [0005]-[0010], [0033]-[0035], [0043]-[0045], Fig. 3, i.e., users annotate instructions designating operational modes and parameters for a toy device synchronized to video. In addition, the control panel of the GUI may include sliders for controlling operational modes/parameters and thus providing “two-dimensional motion”); and 

Olivares fails to explicitly disclose “wherein the metadata represents an emulation of the identified movement shown in the video content.”
Fang teaches the technique of providing wherein the metadata represents an emulation of the identified movement shown in the video content ([0079], [0083], [0137], [0150]-[0151], i.e., generating an instruction for sexual stimulation device to provide interactive simulation). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the metadata represents an emulation of the identified movement shown in the video content as taught by Fang, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of enabling a more interactive scenario ([0005]).
Regarding claim 7, Olivares discloses “retrieving the video content and the metadata ([0005]-[0010], [0033]-[0035], Figs. 3, 5-6); 
converting the metadata to device control data, the device control data comprising a position of an electronically controllable moving part of a sexual stimulation device for each motion input datum and playback time ([0005]-[0010], [0016], [0033]-[0035], Figs. 3-5, i.e., operational modes and parameters are generated); 
displaying the video content; and as the video content is displayed, continuously determining a current playback time of the video content and transmitting the device control data for that current playback time to the sexual stimulation device.” ([0001], .



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Fang, Korman et al. (US Pub. 2008/0228580) and in further view of Patterson et al. (US Pub. 2011/0321072), herein referenced as Korman and Patterson, respectively. 
	Regarding claim 3, Olivares discloses allow users to annotate videos using the video annotation system ([0001], [0005]-[0010], [0033]-[0035], [0045], i.e., users annotate instructions designating operational modes and parameters for a toy device synchronized to video) and a file sharing website ([0054]), however the combination fails to disclose “a crowdsourcing portal comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions, when operating on the processor, causes the computing device to: establish a user portal for users to create user accounts…”
	Korman teaches the technique of providing a crowdsourcing portal comprising a third plurality of programming instructions stored in the memory and operating on the processor, wherein the third plurality of programming instructions ([0003]-[0004], [0055], [0063]-[0066], i.e., users are compensated for website contributions of user generated content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a crowdsourcing portal as taught by Korman, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of 
	The combination still fails to disclose establish a user portal for users to create user accounts.
Patterson teaches the technique establishing a user portal for users to create user accounts ([0048]-[0049], Figs. 5-6, i.e., users sign up for a subscriber account); allowing the users to choose video content from their user accounts ([0075]-[0076], Figs. 5-6, 10, i.e., users select videos using their subscriber account). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of establishing a user portal for users to create user accounts as taught by Patterson, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to establish personal user accounts to browse, upload, and search videos and save preferences. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Fang, Korman, Patterson, and in further view of Poniatowski et al. (US Pub. 2014/0205267), herein referenced as Poniatowski.
	Regarding claim 4, the combination fails to disclose “wherein the crowdsourcing portal is further configured to allow users to establish an online store for sale of their video annotations to other users.”
	Poniatowski teaches the technique of allowing users to establish an online store for sale of their video annotations to other users ([0170], i.e., annotations of media .

Claims 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Fang, and in further view of Patterson.
	Regarding claim 5, Olivares discloses “… if the videos are not already annotated, allow users to annotate the video content; and use the video content to control the sexual stimulation device.” ([0005]-[0010], [0033]-[0035], [0044], i.e., users select videos for annotating with functional programming to control a toy device which are uploaded to a file sharing platform).
	The combination fails to explicitly disclose a video selection engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: allow users to enter preferences as to video content; search local storage or the internet for videos containing content related to the user's preferences.
	Patterson teaches the technique of providing a video selection engine comprising at least a plurality of programming instructions stored in the memory of, and operating on at least one processor of, a computing device, wherein the plurality of programming 
	Regarding claim 8, Olivares discloses “…allowing users to annotate videos by watching videos containing sexual content and providing motion input data for the watched videos.” ([0005]-[0010], [0033]-[0035], [0044], i.e., users select videos for annotating with functional programming to control a toy device which are uploaded to a file sharing platform).
	Oliavares fails to explicitly disclose establishing a user portal for users to create user accounts.
	Patterson teaches the technique of establishing a user portal for users to create user accounts ([0048]-[0049], Figs. 5-6, i.e., users sign up for a subscriber account). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of establishing a user portal 
	Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares in view of Patterson, and in further view of Poniatowski.
	Regarding claim 9, the combination fails to disclose “wherein the user portal is further configured to allow users to establish an online store for sale of their video annotations to other users.”
Poniatowski teaches the technique of allowing users to establish an online store for sale of their video annotations to other users ([0170], i.e., annotations of media content may be sold by a user in an online community). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of allowing users to establish an online store for sale of their video annotations to other users as taught by Poniatowski, to improve the adult toy operation synchronized with video playback system of Olivares for the predictable result of allowing users to monetize and share their content with other users.

Allowable Subject Matter
Claims 16-20 are allowed.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yocum et al. (US Pat. 6,433,771) discloses a haptic device attribute control using a GUI including a knob and slider. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425 
June 24, 2021